Notice of Allowability
This action is responsive to Applicant’s Request for Continued Examination filed August 17, 2021.  
After a thorough search and examination of the present application, and in light the amendments submitted August 17, 2021, claims 1-3, 5-11, 13-16, 18, 20-24 (renumbered 1-20) are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed August 17, 2021, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:
-Applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on August 17, 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VAN H OBERLY/Primary Examiner, Art Unit 2166